Citation Nr: 1123750	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU, contending that his two service-connected disabilities, bilateral hearing loss, currently rated as 70 percent disabling, and tinnitus, currently rated as 10 percent disabling, render him unable to obtain or maintain substantially gainful employment.  The Veteran served as tank crewman during World War II and was service-connected for bilateral hearing loss and tinnitus in 2003.  At the time the Veteran was awarded service connection for these conditions, his left ear hearing loss was more severe than his right ear hearing loss, with the Veteran having a speech discrimination score of 0 percent in his left ear.  

The Veteran reports having received an education through the 9th grade of high school and that he has been unemployed since 1979, when he ceased working as a tractor-operator transporting water to oil-drilling rigs due to his lung cancer.

Because the Veteran is schedularly eligible for TDIU consideration, see 38 C.F.R. § 4.16(a), the RO requested VA opinions regarding the effect of his audiological disorders on his employability.  In conjunction with his April 2009 VA audiological examination, the examiner stated that the Veteran was unable to hear in many settings and has difficulty determining a sound's directional origination.  However,  the examiner did not specifically state whether the severity of the Veteran's hearing loss and tinnitus would render him unemployable.

In January 2010, the RO requested a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  The corresponding February 2010 VA opinion reflects that after reviewing the claims file, including the 2009 VA examination report, the VA audiologist opined that such an opinion could not be rendered because the effect of the Veteran's hearing impairment on his employability was not sufficiently explored by the VA examiner who conducted the 2009 VA examination.  Specifically, the audiologist found that severe to profound hearing loss (such as the Veteran's hearing loss) can have a significant impact on employability, but that the 2009 VA examiner did not sufficiently explore the audiological-related problems that the Veteran experiences that would affect his employability.

The Veteran was then afforded another VA audiological examination in May 2010, and after conducting relevant audiological testing, the examiner opined that the Veteran would have difficulty working in an environment in which auditory communication is critical and that he would most likely have to rely on visual cues for communication.  

During the Veteran's 2011 Board hearing, the Veteran testified that he would not be able to engage in his former career as a tractor-operator solely by relying on visual cues, as safety concerns would require him to be able to hear.  However, the Board finds that the record is not clear as to whether the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining any "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  As such, the Board finds that a VA opinion should be obtained to clarify whether the Veteran's service-connected disabilities alone are of such severity as to render him unemployable.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Obtain the Veteran's VA treatment records from February 2010 to the present.

2.  Then, obtain a VA opinion from a vocational specialist to address the effect of the Veteran's service-connected disabilities on his employability.  The examiner should be provided with a claims file for review.  If the examiner determines that an examination is necessary, one should be scheduled.  

Without regard to the Veteran's age or the impact of any of his numerous nonservice-connected disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (bilateral hearing loss, rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling) preclude him from obtaining or maintaining substantially gainful employment.  The examiner should provide a complete rationale for any opinion expressed, and if it is determined that an opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

4.  Thereafter, the Veteran's TDIU claim should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



